Citation Nr: 1438713	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  09-13 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel







INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional pertinent records.

In an August 2012 decision, the Board denied the Veteran's claim for service connection for back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court). In a Memorandum Decision dated in August 2013, the Court vacated the Board's decision and remanded the claim to the Board for further development consistent with its instructions.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Court's Memorandum Decision and the Board's review of claims file, remand for additional development of the claim is warranted.

In accordance with the Board's January 2012 remand, the Veteran was afforded a VA examination in March 2012 to determine the nature and etiology of the claimed back disability.  That examiner pointed out that the Veteran's service treatment records noted treatment for complaints of a sharp intense pain through the upper and lower back and assessment right thoracic-lumbosacral strain and right rhomboid strain.  She noted that he was also assessed with muscle strain in 1990.

After interview of the Veteran and physical examination, the examiner diagnosed muscle spasms of the thoracolumbar spine, mild scoliosis, and degenerative arthritis of the lumbar spine.  She opined that the current back disability was less likely than not related to service.  As part of her rationale for this opinion, she noted that the Veteran had a history of infrequent thoracic and lumbar back spasms, not strains.  

In the Memorandum Decision, the Court noted that-while the VA examiner might be correct that the in-service diagnosis of muscle strain-she failed to provide a basis for her opinion.  The Court found it unclear whether the examiner's opinion would be the same if the Veteran had an in-service strain as opposed to a spasm, and suggested that a clarifying opinion may be necessary.

Moreover, in a statement received in June 2012, the Veteran expressed his difficulty in establishing a rapport and communicating with the March 2012 examiner and provided insight as to why he felt the examination was inadequate.

Given the foregoing, the Board must remand the matter for additional examination and clarifying opinion as to the nature and etiology of the claimed back disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for an appropriate VA examination to be conducted by a qualified examiner other than the March 2012 VA examiner. The claims file must be made available to and reviewed by the examiner prior to the requested examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should clearly identify all current back disability(ies). The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current back disability was incurred in service or is otherwise medically related to service.

In providing the requested opinion, the examiner is asked to specifically consider and address the November 1980 in-service report of back pain and assessment of strain.  The examiner should indicated whether s/he agrees with the March 2012 VA examiner's assessment that the 1980 complaints are more appropriately characterized as spasm, and indicate whether such characterization impacts the opinion on the etiology of the Veteran's back disability.  The examiner should provide a complete explanation with fully-stated rationale for any conclusions reached.  The examiner should also consider and address the 1990 assessment of muscle strain.

The examiner is also advised that the appellant is competent to report symptoms and his experiences in service and following service, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

2. The AOJ should undertake any additional development deemed warranted.
 
3. Then, the AOJ should readjudicate the Veteran's claim. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



